Citation Nr: 1601119	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-33 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right knee lateral meniscectomy (to include scar).

2.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

5.  Entitlement to service connection for coronary artery disease, claimed as due to herbicide exposure.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with his December 2012 and March 2014 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in January 2015, the Veteran was advised that he had been scheduled for a Board hearing in March 2015.  However, in February 2015 and March 2015 correspondence, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).

With regard to the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that he expressly filed, and the RO has specifically denied, a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that, in July 2015, the Veteran submitted additional evidence consisting of a June 2015 statement from his VA physician regarding his PTSD with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  The Board further observes that additional VA treatment records have been associated with the record since the Veteran's claims were last adjudicated by the RO in the October 2012 (acquired psychiatric disorder) and January 2014 (remaining claims) statements of the case; however, as the appeal is being remanded, the AOJ will have an opportunity to review all newly associated evidence in the readjudication of the Veteran's claims. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Right Knee Disabilities

With respect to the Veteran's claims for increased ratings for his right knee disabilities, the Board finds that remand is necessary to obtain outstanding private treatment records.  In this regard, a June 27, 2011 VA treatment record reflects that the Veteran "[h]ad one emergency room visit at St. Luke's for knee pain in the past 6 months."  However, no records from St. Luke's are contained in the Veteran's claims file, and no attempts have been made to obtain such record from the Veteran or the health provider.  Therefore, on remand, the Veteran should be asked to provide, or authorization to obtain, records pertaining to his emergency treatment at St. Luke's in 2011, as such may disclose evidence pertinent to determining the severity of his right knee disabilities at that time.

Additionally, with respect to the right knee, the January 2014 statement of the case reflects that VA treatment records dating from July 2006 to September 2012 were considered.  However, the January 2014 VA examination report indicates that the Veteran was seen that same month for the fitting of a right knee brace.  This reference to treatment in 2014 indicates that the Veteran may have continued to receive treatment for his right knee disabilities after September 2012.  While some VA treatment records dating after September 2012 have been associated with the claims file, most of these records appear to be specifically related to his psychiatric treatment and do not appear to reflect general VA treatment record development.

Accordingly, on remand all VA treatment records dating from September 2012 to the present must be obtained, as such records may contain documentation of ongoing right knee treatment.

Acquired Psychiatric Disorder, including PTSD

In his original claim for service connection, the Veteran alleged that he developed PTSD because he was traumatized by witnessing a friend of his commit suicide by jumping off of a bridge in July 1974.  However, during the course of the appeal, the Veteran has also indicated that he developed PTSD from his claimed service in Vietnam, which may have included combat.  

With regard to the latter claimed stressor, the Board finds that, as the evidence does not show that the Veteran served in Vietnam or participated in combat, no further development is necessary with regard to such matter.  However, pertaining to the former stressor, the Board finds that further development is warranted.

Specifically, the Veteran has alleged that he developed PTSD from witnessing his best friend of his commit suicide by jumping off of a bridge in July 1974 in Oceanside, CA.  See January 2010 Claim.  The Veteran elaborated that he was stationed at Camp Pendleton when his best friend, whose last name was "Carrol," exited the Veteran's car and jumped off of a bridge.  See February 2010 Statement.  Additionally, the Veteran submitted a June 2015 VA medical opinion which indicates that the Veteran carried a diagnosis of PTSD from reported traumatic events including, inter alia, his observation of another soldier's suicide during active duty.  

A review of the Veteran's currently available service treatment and personnel records is negative for confirmation of this stressor.  In May 2010, the AOJ sent a letter to the Veteran stating that the information he provided was insufficient to verify the claimed stressor of the witnessed suicide.  The Veteran did not respond to this letter, and no action was taken by the AOJ to attempt to confirm the death of a service member with the last name od Carrol at Camp Pendleton in or around 1974.  Accordingly, on remand the AOJ should seek additional information, if necessary, and take appropriate action attempt to verify this claimed stressor.  

The Board further notes that, in March 2010 and June 2010, the AOJ found that that the available information was insufficient for purposes of referring the Veteran's claim to JSRRC to corroborate his claimed in-service stressor, and specific stressors may not be verifiable.  However, it is possible that the unit histories, morning logs, after action reports, etc., from the Veteran's unit during his service at Camp Pendleton in or around July 1974 may confirm his account of the suicide of a fellow service member with the last name "Carrol".

Thereafter, if the Veteran's claimed stressor is corroborated, he should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Coronary Artery Disease and Diabetes Mellitus

In his claim, the Veteran alleged that he was exposed to herbicides, including Agent Orange, in service, which presumptively caused him to develop coronary artery disease and diabetes mellitus, but he did not specify where or how such herbicide exposure occurred.  In March 2014, the Veteran's representative argued that the Veteran was exposed to Agent Orange during his service in Japan at Kadena Air Force Base.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, if such exposure is demonstrated, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include ischemic heart disease, including coronary artery disease, and type II diabetes. 38 C.F.R. 
§ 3.309(e).

Furthermore, VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than Vietnam, Korean DMZ, and Thailand.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.  

In the instant case, the AOJ has not followed C&P Service's direction in handling the Veteran's claim relating to his alleged herbicide exposure in Japan.  Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his service in Japan by following the procedures provided by the C&P Service in the M21-1. 

TDIU

The Veteran also seeks entitlement to a TDIU based upon coronary artery disease, diabetes mellitus, PTSD, and his service-connected right knee disabilities.  However, these claims are being remanded by the Board, which may affect his eligibility for a TDIU.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board and, as a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from September 2012 to the present.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Give the Veteran an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal, including records of an emergency visit to St. Luke's in 2011.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

3.  Send a letter to the Veteran explaining the need for verification of his claimed stressor relating to the witnessed suicide of his friend and service member, with the last name "Carrol," in or around July 1974 during the Veteran's active duty service and requesting that he provide any documentation to corroborate this death.

4.  After obtaining any information the Veteran provides concerning his in-service stressor, contact JRSSC or any other appropriate federal facility for the purpose of verifying the Veteran's claimed stressor of witnessing the suicide of a fellow service member with the last name "Carrol" during his time at Camp Pendleton in or around July 1974.  All efforts to verify such stressor should be documented.

5.  If, and only if, the Veteran's alleged stressor is verified, he should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

6.  Request the Veteran provide the approximate dates, location, and nature of his alleged exposure to herbicides in Japan.

7.  After obtaining any information the Veteran provides concerning his alleged herbicide exposure in Japan, follow the guidance at M21-1, Part IV, Subpart ii, 1.H.7.a and request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in Japan during the time the Veteran was stationed there.  If the Veteran's exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC.  In this regard, the AOJ should forward a list of the Veteran's service dates and duty locations, and the Veteran's contentions (if any) regarding the nature of his exposure to herbicides in Japan to JSRRC, and request verification of his exposure to herbicides.  The results of these development efforts should be outlined in a memorandum for the record.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, all of the Veteran's claims, including entitlement to TDIU, should be readjudicated based on the entirety of the evidence, to include the VA treatment records not previously considered and the June 2015 statement from the Veteran's physician concerning his PTSD.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

